UNITED STATES S#STRICT COUBU/EASTERNISTRIGMIOF NEWYOBIOS/2Attdraaye BRETI AaljeEINAES@., PLLC

 

ELAINE TORRES

Plaintiff(s)
; Index # 1:20-CV-04007-BMC
- against -

Purchased August 27, 2020
CITY OF NEW YORK, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

FADE MASOUD BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on September 29, 2020 at 06:10 PM at
C/O NYPD 122ND PRECINCT

2320 HYLAN BLVD

STATEN ISLAND, NY 10306

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT on KRISTIN FLANAGAN therein named,

SUITABLE by delivering thereat a true copy of each to SERGEANT BIAG a person of suitable age and discretion. Said premises is
AGE Defendant's actual place of business within the state. He identified himself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE BROWN BLACK 40 511 180
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O NYPD 122ND PRECINCT
2320 HYLAN BLVD
STATEN ISLAND, NY 10306

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on October 1, 2020 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST NAME.

Sworn to me on: October 1, 2020

 

 

JOSEPH KNIGHT RALPH J MULLEN VINE EWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York / FADE MASOUD
No. 01KN6178241 No. 01MU6238632 No. 4949206 / He: ,

Qualified In New York County Qualified in Queens County Qualified in Bronx County icense #: 2087413
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 749992

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
